MEMORANDUM **
Maribel Rojas, a native and citizen of Peru, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of her motion to reconsider and reopen removal proceedings in which the BIA affirmed the decision of an immigration judge denying her application for cancellation of removal because she failed to establish the requisite hardship. We dismiss the petition.
We lack jurisdiction to review the BIA’s denial of Rojas’ motion to reconsider and reopen because such a denial is a judgment regarding the granting of the discretionary relief of cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i); cf. Medina-Morales v. Ashcroft, 371 F.3d 520, 525-27 (9th Cir.2004) (finding jurisdiction to review denial of motion to reopen where there was never a ruling on the discretionary relief sought by alien).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.